    Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 1 of 24          PageID #: 567




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

WILMA D. FRITTS,                            )
   Plaintiff,                               )
                                            )
v.                                          )    CIVIL ACTION NO. 1:20-00064-N
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
   Defendant.                               )

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Wilma D. Fritts brought this action under 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Defendant Commissioner of Social Security

denying her application for a period of disability and disability insurance benefits

(collectively, “DIB”) under Title II of the Social Security Act, 42 U.S.C. § 401, et seq.1

Upon due consideration of the parties’ briefs (Docs. 19, 20, 21) and those portions of

the transcript of the administrative record (Doc. 11) relevant to the issues raised,

the Court finds that the Commissioner’s final decision is due to be AFFIRMED.2




1“Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137,
140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. § 423(a)(1)(D) (1982
ed., Supp. III)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 24, 25; 8/14/2020 text-only order of
reference). With the Court’s consent, the parties jointly waived the opportunity to
present oral argument. (See Docs. 23, 26).
 Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 2 of 24             PageID #: 568




                             I.    Procedural Background

      Fritts   filed   the    subject   DIB   application   with   the   Social   Security

Administration (“SSA”) on May 22, 2017. After it was initially denied, Fritts

requested, and on October 18, 2018, received, a hearing on her application with an

Administrative Law Judge (“ALJ”) of the SSA’s Office of Disability Adjudication and

Review. On February 4, 2019, the ALJ issued an unfavorable decision on Fritts’s

application, finding her not entitled to benefits. (See Doc. 11, PageID.132-147).

      The Commissioner’s decision on Fritts’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s unfavorable decision on December 10, 2019. (See id.,

PageID.40-45). Fritts subsequently brought this action under § 405(g) for judicial

review of the Commissioner’s final decision. See 42 U.S.C. § 405(g) (“Any individual,

after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, irrespective of the amount in controversy, may obtain a

review of such decision by a civil action commenced within sixty days after the

mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that

a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).
 Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 3 of 24            PageID #: 569




                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must
    Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 4 of 24      PageID #: 570




affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
 Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 5 of 24          PageID #: 571




       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
4 However, “district court judges are not required to ferret out delectable facts

buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
 Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 6 of 24             PageID #: 572




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is



185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 7 of 24        PageID #: 573




applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as
    Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 8 of 24     PageID #: 574




“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB requires that a claimant be “disabled,” 42 U.S.C. §

423(a)(1)(E), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 9 of 24        PageID #: 575




        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

        If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 10 of 24           PageID #: 576




764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts. In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      If a court determines that the Commissioner reached his decision by focusing

upon one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 11 of 24         PageID #: 577




medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, a court “review[s] the ALJ’s decision as the Commissioner’s

final decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents

new evidence to the Appeals Council, a reviewing court must consider whether that

new evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                     III.    Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Fritts met the applicable insured

status requirements through March 30, 2022, and had not engaged in substantial

gainful activity since the alleged disability onset date of January 28, 2017.7 (Doc.

11, PageID.137). At Step Two, the ALJ determined that Fritts had the following

severe impairments: osteotendinous junction injury of the left knee; fractured head

of   the    left   fibula;    contusion;    mild    to    moderate      degenerative

change/osteoarthritis/tricompartmental joint space narrowing and osteophytosis of



7 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured.” Moore, 405 F.3d at
1211 (citing 42 U.S.C. § 423(a)(1)(A) (2005)).
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 12 of 24           PageID #: 578




the left knee post steroidal injection; bone bruise; obstructive sleep apnea (OSA)

with continuous positive airway pressure (CPAP) machine; hypertension; obesity

with edema and umbilical hernia status post repair per report. 8 (Doc. 11,

PageID.137-138). At Step Three, 9 the ALJ found that Fritts did not have an

impairment or combination of impairments that met or equaled the severity of a

specified impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404,

Subpt. P, App. 1. (Doc. 11, PageID.138).

         At Step Four,10 the ALJ determined that Fritts had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b)[11] with no



8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

9Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

10   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant
         work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
         regulations define RFC as that which an individual is still able to do
         despite the limitations caused by his or her impairments. 20 C.F.R. §
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 13 of 24           PageID #: 579




      404.1545(a). Moreover, the ALJ will “assess and make a finding about
      [the claimant's] residual functional capacity based on all the relevant
      medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
      Furthermore, the RFC determination is used both to determine
      whether the claimant: (1) can return to her past relevant work under
      the fourth step; and (2) can adjust to other work under the fifth
      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

11 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “light” work are as follows:

      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. Even
      though the weight lifted may be very little, a job is in this category
      when it requires a good deal of walking or standing, or when it
      involves sitting most of the time with some pushing and pulling of arm
      or leg controls. To be considered capable of performing a full or wide
      range of light work, you must have the ability to do substantially all of
      these activities. If someone can do light work, we determine that he or
      she can also do sedentary work, unless there are additional limiting
      factors such as loss of fine dexterity or inability to sit for long periods
      of time.

20 C.F.R. § 404.1567(b).
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 14 of 24         PageID #: 580




more than occasional stooping, bending and crouching.” (Doc. 11, PageID.138-145).

Based on this RFC, the ALJ determined that Fritts was unable to perform any past

relevant work. (Id., PageID.145).

      At Step Five, after considering both the Medical Vocational Guidelines, 20

C.F.R. § 404, Subpt. P, App. 2, and testimony from a vocational expert, the ALJ

found that there existed a significant number of jobs in the national economy that

Fritts could perform given her RFC, age, education, and work experience. (Doc. 11,

PageID.145-147). Thus, the ALJ found that Fritts was not disabled under the Social

Security Act during the relevant adjudicatory period. (Id., PageID.147).

                                    IV.   Analysis

                     a.     Vocational Expert Testimony12

      There are two avenues by which the ALJ may determine [at Step Five]
      whether the claimant has the ability to adjust to other work in the
      national economy. The first is by applying the Medical Vocational
      Guidelines.

      Social Security regulations currently contain a special section called
      the Medical Vocational Guidelines. 20 C.F.R. pt. 404 subpt. P, app. 2.
      The Medical Vocational Guidelines (“grids”) provide applicants with an
      alternate path to qualify for disability benefits when their impairments
      do not meet the requirements of the listed qualifying impairments. The
      grids provide for adjudicators to consider factors such as age,
      confinement to sedentary or light work, inability to speak English,
      educational deficiencies, and lack of job experience. Each of these
      factors can independently limit the number of jobs realistically
      available to an individual. Combinations of these factors yield a
      statutorily-required finding of “Disabled” or “Not Disabled.”



12The undersigned addresses Fritts’s claims of error in a different order than how
she presents them in her brief.
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 15 of 24            PageID #: 581




      The other means by which the ALJ may determine whether the
      claimant has the ability to adjust to other work in the national
      economy is by the use of a vocational expert. A vocational expert is an
      expert on the kinds of jobs an individual can perform based on his or
      her capacity and impairments. When the ALJ uses a vocational expert,
      the ALJ will pose hypothetical question(s) to the vocational expert to
      establish whether someone with the limitations that the ALJ has
      previously determined that the claimant has will be able to secure
      employment in the national economy.

Phillips, 357 F.3d at 1239–40.

      At Step Five, the ALJ determined that, because Fritts had the RFC “to

perform essentially the full range of light work, a finding of ‘not disabled’ is directed

by Medical-Vocational Rule 202.21.” (Doc. 11, PageID.146). However, the ALJ also

relied on the testimony of a vocational expert. The ALJ asked the vocational expert

several questions at the hearing, but the only hypothetical for which the expert

identified other jobs in the national economy such an individual could perform

limited the individual to performing a full range of light and/or sedentary work. (See

id., PageID.170-171).

      Fritts asserts that, because this hypothetical omitted the additional RFC

provision limiting Fritts to “occasional stooping, bending and crouching,” the ALJ’s

Step Five determination is not supported by substantial evidence. In support of this

claim, Fritts relies on the established principle that in “order for a vocational

expert’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant’s impairments.” Winschel,

631 F.3d at 1180 (quotation omitted). In response, the Commissioner claims any
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 16 of 24           PageID #: 582




error by the ALJ in omitting the “occasional stooping, bending and crouching”

limitations from the hypothetical is harmless error.

      Fritts does not challenge the ALJ’s determination that a finding of “not

disabled” was directed by the “grids” because she could “perform essentially the full

range of light work,” and the undersigned finds that assessment was correct. The

Eleventh Circuit has held that “ ‘[e]xclusive reliance on the grids is not appropriate

either when [the] claimant is unable to perform a full range of work at a given

residual functional level or when a claimant has non-exertional impairments that

significantly limit basic work skills.’ ” Phillips, 357 F.3d at 1242 (quoting, with

added emphasis, Francis v. Heckler, 749 F.2d 1562, 1566 (11th Cir. 1985)).

Stooping, bending, and crouching are all considered non-exertional impairments.

See Social Security Ruling (SSR) 96-9p, 1996 WL 374185, at *5 (July 2, 1996);13 SSR

83-10, 1983 WL 31251, at *6 (1983); Phillips, 357 F.3d at 1242 n.11, and the

Eleventh Circuit has interpreted “significantly limit basic work skills” “as

limitations that prohibit a claimant from performing a wide range of work at a

given work level.” Phillips, 357 F.3d at 1243 (quotation marks omitted).



13 “Social Security Rulings are agency rulings published under the Commissioner's
authority and are binding on all components of the Administration. Sullivan v.
Zebley, 493 U.S. 521, 531 n.9, 110 S. Ct. 885, 891 n.9, 107 L. Ed. 2d 967 (1990).
Even though the rulings are not binding on [federal courts], [they are] nonetheless
accord[ed] great respect and deference, if the underlying statute is unclear and the
legislative history offers no guidance. B. ex rel. B. v. Schweiker, 643 F.2d 1069, 1071
(5th Cir. 1981).” Klawinski v. Comm'r of Soc. Sec., 391 F. App'x 772, 775 (11th Cir.
2010) (per curiam) (unpublished). Additionally, courts “require the agency to follow
its regulations “where failure to enforce such regulations would adversely affect
substantive rights of individuals.” Washington v. Comm'r of Soc. Sec., 906 F.3d
1353, 1361 (11th Cir. 2018) (quotations omitted).
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 17 of 24            PageID #: 583




      The Commissioner recognizes that “stooping,” “kneeling,” “crouching,” and

“crawling” are “progressively more strenuous forms of bending parts of the body…”

SSR 85-15, 1985 WL 56857, at *7 (1985). See also SSR 83-10, 1983 WL 31251, at *6.

If a person can stoop and crouch occasionally, as the ALJ found Fritts could do here,

then “the sedentary and light occupational base is virtually intact[,]” while crawling

and kneeling are “relatively rare activit[ies] even in arduous work, and limitations

on the ability to [perform those activities] would be of little significance in the broad

world of work.” Id. See also SSR 83-14, 1983 WL 31254, at *2 (1983) (“Two types of

bending must be done frequently (from one-third to two-thirds of the time) in most

medium, heavy, and very heavy jobs because of the positions of objects to be lifted,

the amounts of weights to be moved, and the required repetitions. They are stooping

(bending the body downward and forward by bending the spine at the waist) and

crouching (bending the body downward and forward by bending both the legs and

spine). However, to perform substantially all of the exertional requirements of most

sedentary and light jobs, a person would not need to crouch and would need to stoop

only occasionally (from very little up to one-third of the time, depending on the

particular job).”); SSR 83-10, 1983 WL 31251, at *6 (“The lifting requirement for the

majority of light jobs can be accomplished with occasional, rather than frequent,

stooping.”). Accordingly, because the limitation to “occasional stooping, bending and

crouching” did not prevent Fritts from performing the full range of light work, as

the ALJ found, the ALJ was entitled to rely entirely on the “grids” at Step Five to

find her not disabled.
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 18 of 24          PageID #: 584




      The undersigned also agrees with the Commissioner that the ALJ’s failure to

include the “occasional stooping, bending and crouching” limitations in his

hypothetical to the vocational expert was harmless error because, for the reasons

above, such limitations were either consistent with an ability to perform a full range

of light and/or sedentary work, or indicated an ability to perform work at an even

greater level. Accordingly, the ALJ’s hypothetical to the ALJ did not actually omit

any of Fritts’s impairments, but rather overstated them. An RFC is a determination

of the most a claimant can do in spite of her impairments; here, the vocational

expert testified that Fritts would be able to perform other work under a more

restrictive RFC than the one the ALJ actually assigned, given her age, education,

and work experience, Therefore, the vocational expert’s testimony constituted

substantial evidence because the ALJ’s hypothetical still comprised all of the

Fritts’s impairments, along with some extra. Winschel, 631 F.3d at 1180

      Accordingly, Fritts has failed to show reversible error at Step Five.

                        b.     Credibility Determination

      Fritts also challenges the ALJ’s credibility determination regarding her

subjective testimony on limiting effects of her pain and other symptoms. No

reversible error has been shown on this issue.

      “If a claimant testifies as to his subjective complaints of disabling pain and

other symptoms, ... the ALJ must clearly ‘articulate explicit and adequate reasons’

for discrediting the claimant's allegations of completely disabling symptoms.” Dyer,
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 19 of 24            PageID #: 585




395 F.3d at 1210 (quoting Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995)

(per curiam)).

      A clearly articulated credibility finding with substantial supporting
      evidence in the record will not be disturbed by a reviewing court.
      MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986). A lack of an
      explicit credibility finding becomes a ground for remand when
      credibility is critical to the outcome of the case. Smallwood v.
      Schweiker, 681 F.2d 1349, 1352 (11th Cir. 1982). While an adequate
      credibility finding need not cite “particular phrases or formulations ...
      broad findings that [a claimant] lacked credibility and could return to
      her past work alone are not enough to enable us to conclude that [the
      ALJ] considered her medical condition as a whole.” Jamison v. Bowen,
      814 F.2d 585, 588–90 (11th Cir. 1987). If proof of disability is based
      upon subjective evidence and a credibility determination is, therefore,
      critical to the decision, “the ALJ must either explicitly discredit such
      testimony or the implication must be so clear as to amount to a specific
      credibility finding.” Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir.
      1983) (ALJ did not specifically address testimony by claimant and her
      daughter about claimant's pain). Explicit credibility findings are
      “necessary and crucial where subjective pain is an issue.” Walden v.
      Schweiker, 672 F.2d 835, 839 (11th Cir. 1982).

Foote, 67 F.3d at 1562.14

      Fritts does not contend the ALJ failed to articulate a credibility finding. She

does, however, contend the ALJ erred by “recit[ing] various portions from Ms. Fritts’

medical records which purportedly supported his evaluation of her subjective



14 Fritts also argues the ALJ’s credibility determination did not comply with the
Commissioner’s guidance in Social Security Ruling (SSR) 16-3p, 2017 WL 5180304
(October 25, 2017). That SSR eliminates use of the term “credibility” in the
Commissioner’s evaluation of claimants’ subjective symptoms; otherwise, Fritts has
cited nothing in that ruling that is inconsistent with current Eleventh Circuit case
law on the issue. Because SSRs are not binding on federal courts, see n.13, infra,
and because the term is generally used in Eleventh Circuit case law governing the
issue, the Court will continue to use the term “credibility” in the interest of clarity.
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 20 of 24         PageID #: 586




symptoms, while ignoring substantial evidence supporting the intensity, persistence

and limiting effect of her symptoms.” (Doc. 20, PageID.533).

      In making a credibility determination, there is no rigid requirement that the

ALJ specifically refer to every piece of evidence, so long as the decision is not a

broad rejection which is not enough to enable a court to conclude that the ALJ

considered the claimant’s medical condition as a whole. Mitchell, 771 F.3d at 782.

Here, the ALJ’s decision is not such a broad rejection. After summarizing the

objective medical evidence of record, the ALJ made specific note of the findings he

relied on in determining that Fritts had no greater limitations than what was in the

RFC. See (Doc. 11, PageID.141-142); 20 C.F.R. § 404.1529(c)(2) (“Objective medical

evidence of this type is a useful indicator to assist us in making reasonable

conclusions about the intensity and persistence of your symptoms and the effect

those symptoms, such as pain, may have on your ability to work.”). The ALJ also

noted that Fritts’s subjective statements about the limiting effects of her pain were

inconsistent with her activities of daily living (see Doc. 11, PageID.142), a finding

that Fritts does not challenge. See 20 C.F.R. § 404.1529(c)(3)(i) (Commissioner

considers a claimant’s “daily activities” in evaluating severity of pain and other

symptoms). The ALJ’s RFC was also supported by the assessment of physical

therapist Chris Ireland, who limited Fritts to light work, and the June 2, 2017

assessment of Dexter Walcott, M.D., performed less than six months after the

alleged disability onset date, which the ALJ noted to have found Fritts “to be
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 21 of 24          PageID #: 587




significantly less impaired than” the ALJ did. (Doc. 11, PageID.142-142 (emphasis

by the ALJ)). Much of this, Fritts does not address.

      Fritts does argue that the ALJ gave too much emphasis to notations in

Ireland’s functional capacities evaluation (FCE) that Fritts was exhibiting “self-

limiting behavior,” correctly noting that such behavior could be due to her pain

rather than attempts to manipulate the results, as the FCE form itself

acknowledged. (See id., PageID.452). While the ALJ did note Ireland’s conclusion

that the FCE was invalid due to Fritts’s self-limiting behavior (see id., PageID.140),

the ALJ nevertheless noted that Ireland concluded Fritts could perform at a light

level of work even under the self-limiting behavior, “which indicate[d] a minimum

ability rather than a maximum ability.” (Id., PageID.143). As discussed previously,

the ALJ ultimately assigned an RFC of light work, with only some bending

requirements exceeding that type of work, and correctly concluded that Fritts could

perform work even limited to a full range of light work. Thus, Ireland’s FCE

supports the ALJ’s credibility determination.

      Fritts also specifically challenges the ALJ’s reliance on the records of

orthopedist, Robert J. McAlindon, M.D., who she claims only assessed Fritts on the

limited issue of a knee contusion in connection with a worker’s compensation claim.

However, Dr. McAlindon’s records were just some of the evidence the ALJ

considered as part of his credibility determination, and the ALJ even acknowledged

that Dr. McAlindon’s records found Fritts “to be far less impaired” than what the

ALJ found her to be. (Doc. 11, PageID.144 (emphasis by the ALJ)).
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 22 of 24          PageID #: 588




      Fritts concludes her argument on this claim of error by pointing to various

other signs and diagnoses in the record that she claims support her subjective

complaints of pain. However, “the mere existence of these impairments does not

reveal the extent to which they limit her ability to work or undermine the ALJ’s

determination in that regard.” Moore, 405 F.3d at 1213 n.6. Moreover, the fact

Fritts can cite to some evidence cutting against the ALJ’s credibility determination

does not warrant reversal, as an ALJ’s factual determinations, if supported by

substantial evidence, must be upheld even if the evidence preponderates against

them. Ingram, 496 F.3d at 1260. In a nutshell, Fritts largely asks the Court to view

and weigh the evidence differently than the ALJ and accept her subjective

complaints as credible. However, a court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for the ALJ’s in considering the record

evidence. Winschel, 631 F.3d at 1178. As the ALJ gave a clearly articulated

credibility finding supported by substantial record evidence, this Court cannot

disturb that finding. Foote, 67 F.3d at 1562.

                                     c.     RFC

      In her final claim of reversible error, Fritts generally asserts that the RFC is

not supported by substantial evidence. However, the only issues she substantively

raises largely rehash her arguments regarding Ireland’s FCE and Dr. McAlindon’s

notes, arguments that the undersigned has found unpersuasive. As has already

been noted, Ireland determined that Fritts could still perform light work even while

exhibiting self-limiting behavior, and Fritts acknowledges that Dr. McAlindon
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 23 of 24           PageID #: 589




agreed, “suggest[ing] she work within the limits prescribed by the FCE.” (Doc. 20,

PageID.541).

      Fritts also claims that the ALJ failed to account for Ireland’s notation that,

due to her knee pain, Fritts would “be limited in return to full work duties with

activities involving squatting, work bending over with knee flexion and prolonged

ambulation.” However, Ireland still assessed Fritts as being “capable of sustaining

the Light level of work for an 8-hour day/40-hour week” (Doc. 11, PageID.450), and

the ALJ limited Fritts to light work with only occasional bending activities. As

noted above, light work generally entails only occasional stooping and crouching,

and little if any crawling and kneeling. As to limitations in prolonged ambulation,

“the full range of light work requires standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour workday.” SSR 83-10, 1983 WL 31251, at *6. No

limitations in prolonged standing were noted, and any limitation in prolonged

ambulation can be offset by standing to satisfy the full range of light work.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Fritts’s application for benefits is therefore

due to be AFFIRMED.

                                 V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Fritts’s May 22, 2017 DIB application is

AFFIRMED under sentence four of 42 U.S.C. § 405(g).
Case 1:20-cv-00064-N Document 27 Filed 03/29/21 Page 24 of 24   PageID #: 590




      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 29th day of March 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
